DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the disclosure teaches that both high and low frequency RF modules may be included in the apparatus, but it does not teach using them together.  Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "nominally equivalent” used in step b of claims 17 and 26 is a relative term which renders the claim indefinite.  The term "nominally equivalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This lack of clarity is made particularly apparent in the direct contradiction that step b further requires that these “nominally equivalent” conditions produce different deposition rates, which means that they would generally be considered not equivalent, since they have different effects that are substantial enough to be also required. This is a contradiction in the claim making the metes and bounds of the claims unclear. 
Claims 18-25 depend upon claim 17 and thus are rejected for incorporating its indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekharan (US 20150017812) in view of Kaushal (US 20060166501).
Claim 7: Chandrasekharan teaches a method for depositing films on two substrates (first and second substrates) that are provided in different stations (first and second stations) in a multistation deposition apparatus (abstract, [0005]) this allows them to build up layers on both substrates by performing an ALD deposition cycle to deposit conformal layers of the same thickness on the substrates and then repeating the deposition cycle a number of times to produce the desired end film thickness [0003, 0064].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform repeated ALD deposition cycles (and cycles of cycles) of wherein control system parameters are set to produce identical or nearly identical deposition conditions to deposit the same thickness material on both substrates in the process of Chandasekharan since that is what it teaches doing in order to simultaneously produce films on both substrates that are of the desired thickness.
Chandrasekharan further teaches using a system controller during the process to adjust various processing conditions during operation in order to produce the desired films [0065].  It teaches controlling these processing conditions locally for each processing station in order to produce the desired deposition, such as independently adjusting they flow rates of the gases or the plasma power supplied to the different stations during the process to produce the desired deposition conditions [0070].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to independently adjust the processing conditions in each of the stations throughout their deposition process, including stopping deposition in one before the other, in order to ensure the processing conditions produce the desired end film thickness deposition on both the substrates, even if (as can be reasoned to exist from the teaching of adjusting conditions during deposition to maintain the deposition) the deposition conditions wandered somewhat during deposition, which resulted in slightly different processing conditions for a time resulting in slightly different deposition thicknesses at some time during the deposition process.   
As shown in figure 5B the first and second substrates are concurrently exposed to a precursor of the material at the same time and then are activated (RF oxidation) at the same time the reaction of the precursor [0056,0053], the RF oxidation step being a step of exposing the substrates to a plasma to react the adsorbed precursor [0034] and this continues for the desired number of cycles until deposition is complete , which can be considered to be N1 cycles before an adjustment of the processing conditions and N2 cycles after an adjustment (each station producing its own film thicknesses for each cycle) to produce the desired end film thickness.
Chandrasekharan teaches using a controller to locally control the processing parameters for each of the processing stations in order to deposit the desired films and the desired film thickness for all of them.  It does not specifically teach adjusting those processing parameters, in order to make that required determination of how to independently control the processing parameters to determine when to stop deposition at each station, in order to produce the desired films in each chamber.
Kaushal is also directed towards ALD processes [0002], and more specifically towards how controllers operate to control the deposition process (abstract).  It teaches that by using historic data of previous runs to know how a station will operate [0043] and sensors to measure different parameters in-situ during the deposition process, such as deposited film thickness(a physical characteristic of each substrate) [0047] allows the controller to analyze and determine using a model how calculate intelligent set points for the processing parameters using that measured data and historical data (relative process data) [0043] and so know how to adjust the controlled process parameters during the process [0032] and determine end points (when to stop a processing step) [0044] for each of the process steps, with gas flow steps being specifically exemplified [0037] in order to produce the desired uniform films [0009].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to  further use historic data on the operation of the stations and measure processing parameters and properties, such as the film thickness during the process cycles (during step b) for each of the processing stations (since they are separate chambers operating their own ALD processes), and use the information (which can be expressed as the relative information, such as relative deposition rate) to adjust the processing parameters for each processing station, including when to stop (endpoint) depositing films for each station (N1 cycles creating a total deposition thickness T1 of material on the first substrate and T2A on the second substrates until first station stops having any more plasma exposure steps from its independent provided plasma ), while other stations continue to operate until they reach their own endpoint for the process (N2 additional cycles with plasma exposures for station 2, creating a total deposition thickness of T2B of material on the second substrate) in order to more accurately control the uniformity and thicknesses of the deposited films on both the first and second substrates to be the same (T1 is greater than T2A, but substantially equal to T2)(claims 7 and 10).
Claims 8 and 9: Chandrasekharan teaches that if the precursor flow is stopped and started so it is supplied just when needed by (each station) it can be beneficial by reducing the amount of precursor that is wasted during the overall deposition process.  However, it also teaches that undesirable transient flow characteristics occur when flow is stopped and started [0061].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform either of continuing exposing the first substrate to the precursor during the N2 cycle (in order to avoid undesirable transient flow characteristics that would occur from stopping it, but wasting more precursor) or to stop flow of the precursor to the first substrate during the N2 cycle (and so not expose it) in order to reduce wastage of the precursor (but at the potential cost of creating undesirable transient flow characteristics) since these were both known options for processing in such multistation chambers and doing so would produce no more than predictable results.
Claim 11: Chandrasekharan teaches the plasma power and frequency are important characteristics of the plasma [0069], since the first and second processing station are performing the same deposition process under similar conditions, it is readily apparent for them to have the same plasma characteristics, including power and frequency.
Claim 12: Chandrasekharan teaches the suitable plasma supplied can include high frequency and low frequency power [0069],  thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include both high and low frequency RF power to both the first and second stations, since they were both taught by the prior art to be useful for these processes and doing so would produce no more than predictable results. 

As shown in figure 5B, Chandrasekharan teaches exposing plural stations to the precursor dose concurrently and then concurrently activating a reaction of the precursor on the first and second substrate by exposing them to plasma  (station 1 and station 2 in this figure are exposed at the same time, while stations 3 and 4 are out of sync) [0056-0057].
Claim 13: Chandrasekharan teaches that each layer produced by each ALD cycle in each process (in each station, since they are operating somewhat differently) produces the approximately the same thickness [0003].  Thus, each cycle in N1 produces a thin film of substantially equal thickness t1 on the first substrate, while each cycle in N2 produces a thin film of substantially equal thickness t2 on the second substrate.
Claim 14: Chandrasekharan does not teach moving the first substrate, so it is readily apparent not to move it during process steps b and c.
Claim 15: Chandrasekharan teaches the plasma power and frequency are important characteristics of the plasma [0069], 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the first and second processing station that are performing the same deposition process under similar conditions for N1, to have the same plasma power and for the second processing station to use the same power during N2, which is less than 5% difference.
Claim 16: Chandrasekharan teaches as shown in figure 6, each processing station can be provided with its own substrate 3686 in a holder supported on a pedestal 3682 [0066] and the temperature of the holder on the pedestal is controlled during the deposition process [0070], 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the first and second processing station that are performing the same deposition process under similar conditions for N1 to have the same temperature, which is less than 5% difference.
Claims 17 and 26:  See the discussion above for the method and the apparatus with a controller containing control logic (machine readable instructions)[0005] operating to perform the method, furthermore, as shown in figure 6, each processing station can be provided with its own substrate 3686 supported on a pedestal 3682 [0066] along with a vacuum system 3698 [0070] and a gas delivery system 3674 which includes showerheads 3678 for each station , and though they are shown as independent in figure 6, Chandrasekharan teaches they can share some features of the vacuum systems [0066] and (as shown in figure 9) gas delivery systems [0074-0075].
Claim 18: Chandrasekharan teaches using a common precursor from a common source (abstract).
Claims 19-20: Chandrasekharan teaches showerheads 3678 for each station [0066] and (as shown in figure 9) gas delivery systems from the showerheads of each station have their own flow control structures (valves) 3998 upstream of each of the showerheads which makes them capable of independently controlling flowing gases simultaneously or to only the first or second station [0074-0075].
Claims 21-22: see the discussion for claim 20 and the previous discussion for claims 8 and 9. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the apparatus programmed to perform either of these actions (stopping flow to the first station when no longer depositing a film or continuing flow), since they were taught to be known options with their own benefits and costs.
Claim 23: see the previous discussion for claim 12.
Claim 24: see the previous discussion for claim 14.
Claim 25: see the previous discussion for claim 15.

Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712